DETAILED ACTION
This office action is in response to applicant’s RCE filed on 08/12/2022.
Currently claims 1-20 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/25/2022 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
In light of applicant’s amendments filed on 07/12/2022 and associated persuasive arguments,
Claims 1-20 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2015/0236008 A1 to Werthmann teaches, an overvoltage protection circuit (100; Fig. 1; [0017]; i.e. ESD protection device), comprising: 
a first diode (102; Fig. 1; [0018]; i.e. first III-nitride p-i-n diode 102) made of a first semiconductor material (any one of GaN, AIN, InN, and their alloys; [0020]) having a bandgap width (1.9 eV for InN, 3.4 eV for GaN, and 6.2 eV for AIN at room temperature) greater than that of silicon (1.11 eV at room temperature) (Fig. 1; [0020]); and 
a second diode (104; Fig. 1; [0018]; i.e. second III-nitride p-i-n diode 104) electrically cross-coupled with the first diode (102), 

    PNG
    media_image1.png
    362
    610
    media_image1.png
    Greyscale

Furthermore, ‘A Current-Dependent Switching Strategy for Si/SiC Hybrid Switch-Based Power Converters’, IEEE Transactions on Industrial Electronics, Vol. 64, pp. 8344-8352, May 2017 to He teaches, the second diode (body diode of Si IGBT device; Fig. 3; Section II) made of a second semiconductor material (silicon) different from the first semiconductor material (body diode of SiC MOSFET) (Fig. 3; Section II).
	Note: With broadest reasonable interpretation, considering the body diodes of Si IGBT devices and SiC MOSFET devices as diodes in the parallel branches is reasonable.

    PNG
    media_image2.png
    417
    915
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2017/0317116 A1 to Celo teaches, the first diode (600; PIN PD; Fig. 7; [0100]) including: 
a first doped region (635; n+ region) having a first conductivity type (n-type) (Fig. 7; [0100]); 
an intrinsic region (640; intrinsic region) on (it is ‘on’ if considered upside down) the first doped region (635) (Fig. 7; [0100]); 
a second doped region (630; p+ region) having a second conductivity type (p-type) opposite the first conductivity type (n-type) (Fig. 7; [0100]); and 
	the second doped region (630) being spaced from the first doped region (635) by the intrinsic region (640) (Fig. 7; [0100]);
a ring-shaped doped region (650; heavily doped silicon p++ regions 650 surrounding vertical PIN PD 600 function to conduct electrical charge within the SiPh cell) having the second conductivity type (p-type) (Fig. 7; [0100]);

    PNG
    media_image3.png
    551
    683
    media_image3.png
    Greyscale

However, neither Werthmann nor any cited prior art, appear to explicitly disclose, in context, a second doped region in the intrinsic region, and a ring-shaped doped region in the intrinsic region, the ring-shaped doped region laterally surrounding the intrinsic region and being spaced from the first doped region by the intrinsic region;
Specifically, the aforementioned ‘a second doped region in the intrinsic region, and a ring-shaped doped region in the intrinsic region, the ring-shaped doped region laterally surrounding the intrinsic region and being spaced from the first doped region by the intrinsic region,’ is material to the inventive concept of the application at hand to provide a robust overvoltage protection device to protect an integrated circuit from a sudden electrostatic discharge event, thus improving device reliability.
Amended independent claim 12 is allowable because the closest prior art US Patent Pub # US 2015/0236008 A1 to Werthmann teaches, a device, comprising: a first circuit (110; Fig. 1; [0017]; i.e. electronic component) having a first terminal (106) and 
a second terminal (108) (Fig. 1; [0018]); and 
an overvoltage protection circuit (100; Fig. 1; [0017]; i.e. ESD protection device) coupled between the first terminal (106) and the second terminal (108) of the first circuit (110), 
the overvoltage protection circuit (100) including: 
a first diode (102; Fig. 1; [0018]; i.e. first III-nitride p-i-n diode 102) made of a first semiconductor material (any one of GaN, AIN, InN, and their alloys; [0020]) having a bandgap width (1.9 eV for InN, 3.4 eV for GaN, and 6.2 eV for AIN at room temperature) greater than that of silicon (1.11 eV at room temperature) (Fig. 1; [0020]); and 
a second diode (104; Fig. 1; [0018]; i.e. second III-nitride p-i-n diode 104) electrically cross-coupled with the first diode (102), 

    PNG
    media_image1.png
    362
    610
    media_image1.png
    Greyscale

Furthermore, ‘A Current-Dependent Switching Strategy for Si/SiC Hybrid Switch-Based Power Converters’, IEEE Transactions on Industrial Electronics, Vol. 64, pp. 8344-8352, May 2017 to He teaches, the second diode (body diode of Si IGBT device; Fig. 3; Section II) made of a second semiconductor material (silicon) different from the first semiconductor material (body diode of SiC MOSFET) (Fig. 3; Section II).
	Note: With broadest reasonable interpretation, considering the body diodes of Si IGBT devices and SiC MOSFET devices as diodes in the parallel branches is reasonable.

    PNG
    media_image2.png
    417
    915
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2017/0317116 A1 to Celo teaches, the first diode (600; PIN PD; Fig. 7; [0100]) including: 
a first doped region (635; n+ region) having a first conductivity type (n-type) (Fig. 7; [0100]); 
an intrinsic region (640; intrinsic region) on (it is ‘on’ if considered upside down) the first doped region (635) (Fig. 7; [0100]); 
a second doped region (630; p+ region) having a second conductivity type (p-type) opposite the first conductivity type (n-type) (Fig. 7; [0100]); and 
	the second doped region (630) being spaced from the first doped region (635) by the intrinsic region (640) (Fig. 7; [0100]);
a ring-shaped doped region (650; heavily doped silicon p++ regions 650 surrounding vertical PIN PD 600 function to conduct electrical charge within the SiPh cell) having the second conductivity type (p-type) and laterally (to the left and right laterally) surrounding the intrinsic region (640; in plan view from top, 650 would look like surrounding the intrinsic region 640) (Fig. 7; [0100]);

    PNG
    media_image3.png
    551
    683
    media_image3.png
    Greyscale

However, neither Werthmann nor any cited prior art, appear to explicitly disclose, in context, a second doped region in the intrinsic region, and a ring-shaped doped region in the intrinsic region, the ring-shaped doped region laterally surrounding the intrinsic region and being spaced from the first doped region by the intrinsic region;
Specifically, the aforementioned ‘a second doped region in the intrinsic region, and a ring-shaped doped region in the intrinsic region, the ring-shaped doped region laterally surrounding the intrinsic region and being spaced from the first doped region by the intrinsic region,’ is material to the inventive concept of the application at hand to provide a robust overvoltage protection device to protect an integrated circuit from a sudden electrostatic discharge event, thus improving device reliability.
Amended independent claim 18 is allowable because the closest prior art US Patent Pub # US 2015/0236008 A1 to Werthmann teaches, the overvoltage protection circuit (100; Fig. 1; [0017]; i.e. ESD protection device), comprising: 
a first diode (102; Fig. 1; [0018]; i.e. first III-nitride p-i-n diode 102), 

    PNG
    media_image1.png
    362
    610
    media_image1.png
    Greyscale

the first diode (102) including: a substrate (200) made of a first semiconductor material (any one of GaN, AIN, InN, and their alloys; [0020]) having a bandgap width (1.9 eV for InN, 3.4 eV for GaN, and 6.2 eV for AIN at room temperature) greater than that of silicon (1.11 eV at room temperature) (Fig. 1; [0020]), 
the substrate including an N-type doped region (204; Fig. 2; [0021]; i.e. n-type III-nitride zone); 

    PNG
    media_image4.png
    499
    818
    media_image4.png
    Greyscale

an intrinsic region (202; Fig. 2; [0021]; i.e. intrinsic III-nitride zone) of the first semiconductor material on the N-type doped region (204); 
	the intrinsic region (202) having a first surface (top) opposite to a second surface (bottom) (Fig. 2; [0021]);
a first P-type doped region (206; Fig. 2; [0021]; i.e. p-type III-nitride zone) on the intrinsic region (202); 
an anode (226; Fig. 2; [0023]; i.e. first contact) on the first P-type doped region (206); and 
a cathode (220; Fig. 2; [0023]; i.e. first contact) on a surface (including intervening layer) of the substrate (200).  
Furthermore, US Patent Pub # US 2014/0001491 A1 to Klein teaches, a cathode (160’; Fig. 5B; [0095]; i.e. back side contact) on a surface of the substrate (430’; Fig. 5B; [0091]; i.e. intrinsic semiconductor area) opposite the intrinsic region (substrate itself as defined).

    PNG
    media_image5.png
    558
    457
    media_image5.png
    Greyscale

Furthermore, US Patent Pub # US 2017/0317116 A1 to Celo teaches, a second P-type doped region (650; heavily doped silicon p++ regions 650 surrounding vertical PIN PD 600 function to conduct electrical charge within the SiPh cell) having a ring-shape (Fig. 7; [0100]);

    PNG
    media_image3.png
    551
    683
    media_image3.png
    Greyscale

However, neither Werthmann nor any cited prior art, appear to explicitly disclose, in context, 4Application No. 16/806,257Reply to Office Action Dated May 13, 2022the first P-type doped region in the intrinsic region; a second P-type doped region in the intrinsic region and having a ring-shape, and the second P-type doped region laterally surrounding the intrinsic region and being spaced from the N-type doped region by the intrinsic region, the first P-type doped region and the second P- type doped region being between the first and second surfaces of the intrinsic region;
Specifically, the aforementioned ‘the first P-type doped region in the intrinsic region; a second P-type doped region in the intrinsic region and having a ring-shape, and the second P-type doped region laterally surrounding the intrinsic region and being spaced from the N-type doped region by the intrinsic region, the first P-type doped region and the second P- type doped region being between the first and second surfaces of the intrinsic region,’ is material to the inventive concept of the application at hand to provide a robust overvoltage protection device to protect an integrated circuit from a sudden electrostatic discharge event, thus improving device reliability.
Dependent claims 2-11, 13-17 and 19-20 depend, directly or indirectly, on allowable independent claims 1, 12 and 18 respectively. Therefore, claims 2-11, 13-17 and 19-20 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/21/2022